Citation Nr: 1739278	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-49 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee internal knee joint derangement and osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent for left knee internal knee joint derangement and osteoarthritis.

3.  Entitlement to an evaluation in excess of 20 percent for left knee instability.

4.  Entitlement to an evaluation in excess of 20 percent for right knee instability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an October 2014 statement the Veteran asserted that he is unable to work due to his knee pain.  In September 2016 the Board referred the TDIU claim to the RO, however, the record reflects that no action has been taken on that claim.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page. 

In April 2014 and September 2016 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's service-connected left knee and right knee internal knee joint derangement and osteoarthritis is manifested by pain and limitation of motion with flexion greater than 30 degrees.

2.  The Veteran's service-connected left knee and right knee instability is moderate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected left knee and right knee internal knee joint derangement and osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a rating in excess of 20 percent for service-connected left knee and right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the September 2016 Informal Hearing Presentation, the Veteran's representative argued that VA failed to provide an adequate examination because the May 2014 examination was not conducted during a flare-up.  The Veteran was afforded VA examinations in July 2010, May 2014 and October 2016.  After careful review, the Board finds the VA examinations adequate to determine the current severity of the Veteran's service-connected knee disabilities and there is no prejudice in using the May 2014 VA examination.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's knee disabilities are evaluated under Diagnostic Codes 5257 and 5260.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 assigns ratings based on limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

To warrant a higher rating the evidence would need to show flexion limited to 30 degrees or severe instability.  VA examinations indicate that the Veteran complained of pain, instability, weakness, stiffness, giving way, locking, swelling, fatigability, lack of endurance, heat and redness.  The Veteran reported he uses a cane, crutches and a knee brace.  The examiners reported the Veteran had audible and palpable crepitation.  Left and right knee flexion was limited to at most 125 degrees; there was no limitation of extension during examination.  The Veteran's knee instability was rated at worst moderate.  When asked, the Veteran reported limitations during flare-ups as increased pain with movement, swelling, stiffness, and weakness.  The examiners reported functional limitations with walking, standing, climbing, and that the Veteran cannot run, jump, squat, crawl, or kneel; his knees would not limit sedentary work, but would limit work that required prolonged standing or walking.  The May 2014 examiner reported that the Veteran does not seek medical attention or become completely incapacitated.  None of the other medical evidence reflects that the Veteran's knee has ever had flexion limited to 30 degrees or less or severe instability.

The Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran stated his knee disabilities results in instability, weakness, stiffness, giving way, locking, swelling, fatigability, lack of endurance, heat, redness, palpable and audible crepitation, and limitations with movement.  He reported that he frequently falls and has injured his wrist and feet as a result.  The lay statements do not indicate that the Veteran has flexion limited to 30 degrees or less or severe instability.  

The Board has also considered whether separate ratings could be assigned.  However, the medical evidence does not reflect that the Veteran's knee is ankylosed and extension was normal on examination.  Furthermore, the evidence does not demonstrate dislocated semilunar cartilage with frequent locking and effusion into the joint, or nonunion or malunion of either tibia or fibula.  Accordingly, a higher rating under Diagnostic Codes 5256, 5258, 5261, and 5262 is not warranted.  38 C.F.R. § 4.71a.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Board notes that the Veteran contends that the schedular evaluation may be inadequate and has requested consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, these disabilities manifested as instability, weakness, stiffness, giving way, locking, swelling, fatigability, lack of endurance, heat, redness, palpable and audible crepitation, and limitations with movement.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2016).  While the Veteran complained of pain (including painful flare ups), limited motion, and instability, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board acknowledges that the Veteran reported using a cane, braces, and crutches.  Although the use of such assistive devices is not contemplated under the rating criteria, the symptoms corrected or alleviated by their use are addressed.  In fact, the medical evidence describes the level of his disability when he is not using a cane and, as noted above, those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

Furthermore, while the Veteran's falls may not be contemplated by the assigned schedular rating based on limitation of motion, referral for extraschedular consideration is warranted where governing norms, such as marked interference with employment or frequent periods of hospitalization, are present.  The Veteran reported he cannot work due to knee pain and examination revealed functional limitations with walking, standing, climbing, and that the Veteran cannot run, jump, squat, crawl, or kneel, however, VA examiners reported that his knees would not limit sedentary work.  Although the Veteran's knee disabilities affect his ability to work, the Rating Schedule already contemplates some impairment in earning capacity.  See 38 C.F.R. § 4.1 (2016). Accordingly, the Board finds that his knee disabilities do not result in marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.  


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee internal knee joint derangement and osteoarthritis is denied.

Entitlement to an evaluation in excess of 10 percent for left knee internal knee joint derangement and osteoarthritis is denied.

Entitlement to an evaluation in excess of 20 percent for left knee instability is denied.

Entitlement to an evaluation in excess of 20 percent for right knee instability is denied.


REMAND

As previously noted, a claim for entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 455.  The record reveals that the Veteran reported he cannot work due to pain from his service-connected knee disabilities.  On remand, the Veteran should be provided notice consistent with a claim for a TDIU and be asked to provide a VA Form 21-8940 reflecting his employment and educational history.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding how to substantiate his claim for entitlement to a TDIU and request that he submit a VA Form 21-8940.

2.  After the above development has been completed and any other development deemed necessary the issue of entitlement to a TDIU must be adjudicated.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


